Exhibit 10.14

 

 

1st April 2011

   LOGO [g167987g60j58.jpg] PRIVATE & CONFIDENTIAL   

Mr. Paul Buttery

[Address]

Dear Paul,

RE: CHANGES TO TERMS AND CONDITIONS OF EMPLOYMENT

Pursuant to the Compensation Committee meeting in March, the committee agreed to
increase your salary from £330,000.00 to £375,000.00 per annum, with effect from
1st April 2011.

This decision was made in view of your increased responsibilities, continued
good performance, and following a market review of your role.

Please note that all other Terms and Conditions remain unchanged.

Please sign both copies of this letter, returning one copy to Emma
Roberts/Rebecca Dobson, Employee Services, Media House, Bartley Wood Business
Park, Hook, Hampshire, RG27 9UP.

Thank you for your continued contribution to Virgin Media.

Yours Sincerely,

/s/ Neil Berkett

Neil Berkett

Chief Executive Officer

I confirm my acceptance of the above changes to my Terms and Conditions of
Employment.

/s/ Paul Buttery

Paul Buttery

Virgin Media Limited. Registered office: 160 Great Portland Street, London W1W
5QA. Registered in England and Wales No. 2591237.